Citation Nr: 1413221	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  12-04 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to November 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that granted service connection for PTSD and assigned an initial 10 percent disability rating.  In subsequent rating actions, the Veteran was granted higher ratings and an earlier effective date, such that his PTSD is currently rated 50 percent disabling, effective December 8, 2003.  In March 2014 the Veteran and his spouse testified before the undersigned Veterans Law Judge via video-conference.

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the evidence suggests that the Veteran is unemployable due to symptoms of his service-connected PTSD, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp 2013).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas due to such symptoms as paranoia, sleep impairment, memory impairment, multiple panic attacks per week, impaired judgment, difficulty in establishing and maintaining effective work and social relationships, suicidal ideation, homicidal ideation, impaired impulse control (such as unprovoked irritability with periods of violence), neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a worklike setting), hallucinations, avoidance, flashbacks, intrusive memories, exaggerated startle response, nightmares, and hypervigilance.

2.  For the entire appeal period, the evidence shows that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).  

2.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At his March 2014 Board hearing, the Veteran indicated that he was seeking a 70 percent rating for his PTSD, and that a grant of a 70 percent evaluation and entitlement to a TDIU would satisfy his appeal.  Because the Veteran limited his appeal to a 70 percent rating and grant of TDIU, see AB v. Brown, 6 Vet. App. 35, 38 (1993), and since the Board herein finds that the evidence supports such entitlement, no discussion of VA's duty to notify or assist is necessary as he is being awarded a complete grant of the benefits sought on appeal.

The Veteran's PTSD is currently rated 50 percent disabling.  He contends that his PTSD symptoms are more severe than the currently assigned rating and that his PTSD most closely approximates the criteria for a 70 percent evaluation.  The Board agrees, finding that for the entire appeal period the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, due to such symptoms as paranoia, sleep impairment, memory impairment, multiple panic attacks per week, impaired judgment, difficulty in establishing and maintaining effective work and social relationships, suicidal ideation, homicidal ideation, impaired impulse control (such as unprovoked irritability with periods of violence), neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a worklike setting), hallucinations, avoidance, flashbacks, intrusive memories, exaggerated startle response, nightmares, and hypervigilance.  38 C.F.R. § 4.130, DC 9411 (2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013) (When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms).

The Board also finds that the probative lay and medical evidence supports a finding that the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his service-connected disability for the entire appeal period.  The Veteran competently and credibly testified that he has not been steadily employed since 1999 due to his psychiatric symptoms of impulsive violence and an inability to work with others.  Significantly, he has been assigned Global Assessment of Function (GAF) scores of 40 and 45.  The American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), upon which the ratings schedule is based, defines these scores as reflecting an inability to work.  38 C.F.R. § 4.130.  In pertinent part, a GAF score between 31and 40 indicates major impairment in several areas, including work (e.g., depressed man is unable to work), and GAF scores ranging from 41 to 50 reflect a serious impairment in occupational functioning (e.g., unable to keep a job).  Thus, the Board finds he is entitled to a TDIU.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) (The determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO).

Finally, the Board finds that the Veteran's symptoms have been stable throughout the appeal and therefore staged ratings are not appropriate.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Based on the foregoing, a 70 percent disability rating for PTSD is warranted for the entire appeal period, effecting a complete grant of the benefit sought on appeal.


ORDER

Subject to the law and regulations governing payment of monetary benefits, effective December 8, 2003, a 70 percent rating for PTSD is granted.

Subject to the law and regulations governing payment of monetary benefits, effective December 8, 2003, a total disability rating based on individual unemployability is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


